DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buravalla et al. (US 2006/0125291) in view of Xie (US 2010/0028686), Chen et al. (US 2012/0277400) and Oosedo et al. (US 2003/0064228).
	Regarding claims 1 and 20, Buravalla discloses an active material adapted to provide a change in the cross sectional geometry of a structural member in order to result in a change in the stiffness and/or crush strength/energy absorption capability of a vehicle structural member [0025].  Suitable active materials include shape memory alloys [0019].  The active material is selectively positioned and activated to provide a desired configuration and/or shape of the cross section when the active material is activated, see Figs. 6 & 7 and [0026].  The reference further discloses using a shape memory alloy along with an elastic component wherein the component includes metallic alloys, polymers and ceramics, which corresponds to a flexible substrate [0046].
	While the reference does disclose multiple active material adhered to a substrate (see Figs. 6 & 7), the reference fails to disclose the active materials as comprising 
	Xie discloses a polymer material system that consists of multiple layers of polymers of different transition temperatures in a multilayer construction to achieve and tailor a multiple shape memory effect, see abstract.  The reference further discloses the shape memory systems may be useful in automotive applications such as self-repairing autobodies [0052].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the active materials of Buravalla to comprise different shape memory alloys with different transition temperatures in order to provide a multiple shape memory effect useful in automotive industries such as self-repairing autobodies.  Further, it is noted that by using shape memory alloys with different transition temperatures, the structure of Buravalla would have a first initial state, a second state after the first transition temperature causes the first material to transition, a third state after the second transition temperature causes the second material to transition, and so on depending on the number of active materials, which would result in n+1 shapes wherein n is the number of materials, see Buravalla Figs. 6 & 7.  Additionally, when there are two shape memory materials with different activation temperatures, the article can have four shapes (initial shape, shape after only the first material transitions, shape after only the second material transitions, and shape after both materials transitions), which results in 4 or 2n shapes.

	Chen discloses that shape-memory materials (such as shape memory alloys and shape memory polymers) have the ability to change their shapes upon the application of external stimuli such as temperature, pH, ionic strength and so on [0062].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the external stimulus of Buravella to comprise pH, which corresponds to a measure of acidity, as a known external stimulus used to change the shape of shape-memory materials.
	Lastly, while Buravalla discloses the component, which corresponds to the claimed flexible substrate, as a polymer [0046], none of the references disclose the component as a fiber-epoxy composite.
	Oosedo discloses a fiber reinforced epoxy composite of low viscosity and outstanding cured heat resistance, which is extremely valuable when producing structural components of aircraft, motor vehicles and the like by resin transfer molding, see abstract and [0051 & 0112].  
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the component (flexible substrate) of Buravalla to comprise the fiber reinforced epoxy composite of Oosedo as a known composition suitable for vehicle components with outstanding heat resistance and strength.
	Regarding claim 3, Buravalla discloses the activation of the active materials may include thermal activation by supplying heat to the material [0027].

	Regarding claims 5 & 6, given Buravalla discloses the active material as changing shape in response to heating and given Xie discloses using shape memory materials with different transition temperatures, it is expected the structure of Buravalla in view of Xie will have the claimed properties when a first threshold value and a second threshold value are exceeded, see above discussion.
	Regarding claim 7, Buravalla in view of Xie discloses a set of temperatures as the transition triggers, see above discussion.
	Regarding claim 8, given Buravalla discloses a list of shape memory alloys [0035] and Xie discloses using different materials with different transition temperatures (abstract), the references render obvious using a set of metal alloys.
	Regarding claim 10, Oosedo discloses the reinforcing fiber as carbon fiber, glass fiber, aramid fiber or the like [0052].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buravalla et al. (US 2006/0125291) in view of Xie (US 2010/0028686), Chen et al. (US 2012/0277400) and Oosedo et al. (US 2003/0064228) as applied to claim 1 above, and further in view of Rawlings et al. (US 2010/0187361).
	Buravalla in view of Xie, Chen and Oosedo discloses the structure of claim 1 comprising a substrate with shape memory materials bonded to the substrate, see above discussion.  While Buravalla discloses active materials (shape memory materials) are externally attached to the structural member, none of the references disclose an adhesive for attaching the active materials.
	Rawlings discloses an array of riblets comprising a shape memory alloy wherein an adhesive layer is used to form an applique that can be adhered to a surface [0010 & 0020].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the active materials of Buravalla to be attached to the structural member using an adhesive layer as a known method for attaching active materials to a substrate.
Response to Arguments
Applicant's arguments filed August 27, 2020 have been fully considered but they are not persuasive.
Applicant incorporates by reference and reasserts the arguments in the After-Final response.  Examiner, however, maintains the positions cited in the Advisory Action dated July 28, 2020.  
Applicant additionally requests specific citations regarding the rejection of claim 20.  According to Applicant, claim 20 contains a number of limitations that the Advisory Action fails to address.  Examiner respectfully disagrees.

For the above and previously stated reasons (see Final Rejection & Advisory Action), the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA A AUER/Primary Examiner, Art Unit 1783